Citation Nr: 0812257	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  05-23 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Fell, Associate Counsel





INTRODUCTION

The veteran served on active military duty from March 1953 to 
March 1955.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.  In April 2008, the Board granted 
a motion to advance this case on the docket for good cause.  
 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2007).


REMAND

With respect to the veteran's claims for entitlement to 
service connection for bilateral hearing loss and tinnitus, 
remand is required for additional development in accordance 
with VA's duty to assist.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  First, in 
a September 2003 statement, the veteran reported that he 
received audiological examinations at Maico Hearing and 
Owens-Corning.  The Board finds that additional follow up is 
required to assist the veteran by attempting to obtain these 
private medical records.  Second, the evidence of record 
references a December 2003 or December 2004 VA audiological 
examination that is not of file; therefore, this examination 
must be obtained.  Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (holding that where VA medical treatment records are 
material to the issue on appeal and are not included within 
the claims file, a remand is necessary to acquire such VA 
records, because VA is deemed to have constructive knowledge 
of certain documents which are generated by VA agents or 
employees).  Third, in an April 2004 VA audiological 
examination, the examiner opined that reconsideration of the 
opinion may be warranted if the veteran's occupational 
audiological examinations were obtained and available for 
review.  While the veteran submitted a June 1987 audiological 
examination and report from Owens-Corning which showed 
hearing loss, the April 2004 VA audiological examination 
noted that the veteran reported also receiving occupational 
audiological examinations from Owens-Corning as early as 
1961.  Accordingly, the RO should attempt to obtain all 
pertinent occupational examinations and reports from Owens-
Corning.  Finally, in view of the additional evidence 
submitted by the veteran from Owens-Corning already of 
record, the Board finds that an additional medical opinion 
regarding the etiology of bilateral hearing loss and tinnitus 
is required to make a service connection determination.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that 
when the medical evidence of record is insufficient, in the 
opinion of the Board, the Board must supplement the record by 
seeking an advisory opinion, ordering a medical examination, 
or citing recognized medical treatises that clearly support 
its ultimate conclusions).

Accordingly, the case is remanded for the following action:

1.	The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.	The RO must contact the veteran and 
afford him the opportunity to provide 
contact information for any medical 
treatment providers who have not yet 
been contacted, to specifically include 
Maico Hearing and additional records 
from Owens-Corning.  Subsequently, and 
after securing the proper 
authorizations where necessary, the RO 
must make arrangements to obtain all 
records of treatment or examination, to 
include any records from Maico Hearing 
and Owens-Corning.  All information 
obtained must be made part of the 
claims file.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after 
making reasonable efforts to obtain 
named records the RO is unable to 
secure same, the RO must notify the 
veteran and his representative and (a) 
identify the specific records the RO is 
unable to obtain, (b) briefly explain 
the efforts that the RO made to obtain 
those records, and (c) describe any 
further action to be taken by the RO 
with respect to the claim.  The veteran 
must then be given the opportunity to 
respond.

3.	The RO must contact the Kansas City, 
Missouri and Columbia, Missouri VA 
medical centers to obtain and associate 
with the claims file all treatment 
records not yet of record pertaining to 
the veteran's bilateral hearing loss 
and tinnitus, to specifically include 
any December 2003 or December 2004 
audiological examination.  If any 
requested records are not available, or 
the search for any such records 
otherwise yields negative results, that 
fact must be clearly documented in the 
claims file.

4.	The RO must obtain a medical opinion 
from a VA examiner.  The examiner must 
examine the entire claims file and 
provide an opinion on whether the 
veteran's current bilateral hearing 
loss and tinnitus were caused by his 
military service.  After a review of 
the examination findings, any history 
of inservice and post-service noise 
exposure, and the entire evidence of 
record, the examiner must render an 
opinion as to whether any current 
hearing loss and tinnitus is related to 
the veteran's period of military 
service, or to any incident therein, to 
include as due to noise exposure.  The 
examiner must specifically address the 
question of whether any degree of 
hearing loss or tinnitus began as a 
result of any inservice noise exposure.  
The examiner must specifically address 
the September 2003, December 2003 or 
December 2004, and April 2004 VA 
audiological examination opinions and 
the private medical evidence of record.  
The examiner must support any opinion 
with citation to evidence in the record 
and not merely cite conclusions reached 
in prior VA opinions or private medical 
records.  If an opinion cannot be 
provided without resort to speculation, 
it must be noted in the report.  The 
rationale for all opinions expressed 
must be provided.  The report must be 
typed.

5.	After completing the above actions, and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THE APPELLANT IS 78 YEARS OF 
AGE.  Hence, this claim must be afforded expeditious 
treatment by the RO.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

